United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 14, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 05-30687
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ARTHUR WILLIAMS, also known as Pop,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                            (05-CV-306)
                       --------------------

Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

     Arthur Williams, federal prisoner # 08395-035, filed in the

district court for the Eastern District of Texas a habeas corpus

application pursuant to 28 U.S.C. § 2241.    The case was assigned

to a magistrate judge who determined that § 2241 was an

inappropriate vehicle for the relief requested by Williams, but

rather that his claims fell under the ambit of 28 U.S.C. § 2255.

Without forwarding the matter on to a district court judge or

making any findings regarding whether the petition met the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30687
                                -2-

requirements of § 2255’s savings clause, the magistrate judge

ordered it transferred to the district court in the Western

District of Louisiana, the court that had sentenced Williams.

The Western District of Louisiana then dismissed Williams’s

petition without prejudice, ruling that it had neither

jurisdiction to consider his petition as one under § 2241 nor

jurisdiction to treat it like a § 2255 motion, as Williams had

already filed several § 2255 motions and had not been granted

permission to file a successive motion.

     Although Williams has filed a motion for a certificate of

appealability (COA), we agree with his assertion that a COA is

not required.   See Padilla v. United States, 416 F.3d 424, 425

(5th Cir. 2005).   Accordingly, a COA is DENIED AS UNNECESSARY.

     Williams also moves for a transfer back to the district

court for the Western District of Louisiana with orders that that

court transfer his case back to the Eastern District of Texas for

a ruling on his § 2241 petition.    The magistrate judge in the

Eastern District of Texas lacked the discretion, if not the

authority or jurisdiction, to transfer Williams’s case to the

Western District of Louisiana.     See Lee v. Wetzel, 244 F.3d 370,

373 (5th Cir. 2001); see also 28 U.S.C. § 636.

     Based on the foregoing, Williams’s request for transfer to

the district court for the Western District of Louisiana is

GRANTED for the limited purpose of that court’s transfer of the

case to the Eastern District of Texas for a ruling by a district
                           No. 05-30687
                                -3-

court judge.   In transferring this matter back to district court,

this court makes no determination regarding the Eastern District

of Texas magistrate judge’s prior finding that Williams’s 2241

application must be construed as a § 2255 motion and makes no

instruction as to how the application should be construed.

     COA DENIED AS UNNECESSARY; MOTION TO TRANSFER GRANTED FOR

THE LIMITED PURPOSE OF THE DISTRICT COURT’S TRANSFER OF THE

MATTER BACK TO THE EASTERN DISTRICT OF TEXAS FOR A RULING BY A

DISTRICT COURT JUDGE.